UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7011


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHOINE PLUNKETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.      Glen E. Conrad, Chief
District Judge. (4:04-cr-70083-GEC-2; 4:04-cv-80205-GEC)


Submitted:   April 6, 2012                 Decided:   April 25, 2012


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthoine Plunkett, Appellant Pro Se. Anthony Paul Giorno, Craig
Jon Jacobsen, I, Assistant United States Attorneys, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthoine Plunkett seeks to appeal the district court’s

order denying relief on his motion for relief pursuant to 28

U.S.C. § 2255 (2006).               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See    28   U.S.C.       § 2253(c)(1)(B)         (2006).          A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies         this      standard       by      demonstrating        that

reasonable       jurists       would      find    that     the        district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief      on     procedural        grounds,       the     prisoner       must

demonstrate      both     that      the   dispositive         procedural      ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Plunkett has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with       oral   argument     because       the    facts   and   legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3